Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Group I (claims 1-9,11,12) is acknowledged.

The disclosure is objected to because of the following informalities: “the supply mouth 24” (Para 53) should read - - the suction inlet 24 - - .  
Appropriate correction is required.

Claims 4-7,14,16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, this claim calls for a “second” pressure probe when there is no first pressure probe in the claim.  Should this claim depend on either one of claims 2 or 3?  Is a first probe somehow implied?
As to claim 4, this claim calls for a “second” threshold when there is no first threshold in the claim.  Should this claim depend on either one of claims 2 or 3?  Is a first threshold somehow implied?
As to claim 6, this claim calls for a “third” pressure probe when there are no first and second pressure probes in the claim.  Are 2 other probes somehow implied?
As to claim 6, this claim calls for a “third” threshold when there are no first and second thresholds in the claim.  Are 2 other thresholds somehow implied?
As to claim 14, how does the “connected to the electronic unit” (line 4) phrase relate to the remainder of this claim?  The “and a manual control interface” (italics added) suggests that the phrase is 
As to claim 16, is the “a suction hose” (line 5) the same as claim 13’s “a suction hose”?  Such appears to be the case, suggestive that the same element is inadvertently being claimed twice.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hill 2016/0118149 teach (Figure 1) an apparatus, including: venture pump 78 that directs sample to a capture filter 50, and control unit 18 to control valves (Para 37).  However, there is no valve upstream of the pump 78 as called for in Applicant’s claim 1.
Lewis 5,337,595 teach (Figure 1) a gas sampler with venture 31, pumps 24,33, and controlled 28 valve 34.  However, there is no venture pump.
Linder et al 2011/0315229 teach (Figure 13) a venture pump (Para 69) that draws samples from wells, through cartridges, and then through (computer controlled) valves.  However, air is not sampled, and the reference is silent as to what drives the venturi pump. 
Dilger ‘506 (listed on 1449) teaches (Figure 2) air driven venture pump 140 to draw sample passes a sensor 200 within a chamber.  The air is controlled by valve 144, and the sensor sensors VOCs.  However, Dilger does not employ a substrate for capturing molecules, and does not state that the valve 144 is controlled by an electronic unit.  It was noted the Dilger’s sensors 200 allow for a continuous sensing system that allow for continuous control permts for continuous plant control, unlike the claimed apparatus which captures odorous material and must be removed/relocated for subsequent analysis. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nemish Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861